DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 02/12/2021, claims 1, 14, and 20-21 have been amended. Currently, claims 1-21 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 20150009128 A1), in view of Chan (US 20060168864 A1), further in view of Huitema et al. (US 20160014919 A1).
Regarding claim 1, Matsumoto teaches an electronic device comprising: a first body having a first side, a second side opposite the first side, a first edge, and a second edge opposite the first edge; a second body having a first side, a second side opposite the first side, a first edge, and a second edge opposite the first edge; a third body having a first side and a second side opposite side, a first edge, and a second edge opposite the first edge; (Para 41-80.  Fig. 1B1 and 1B2 shows L, C, R displays which are the first, second and third bodies each with a front side and rear side. Which have a left and right edge respectively)
And a foldable display comprising a first display area, a second display area, and a third display area respectively disposed on the first side of the first body, the first side of the second boy, and the first side of the third body,  (Para 78)
Wherein first edge of the first body is movably coupled to the first edge of the second boy such that the first body is movable between a first position, at which the first display area of the foldable display and the second display area of the foldable display face a substantially same direction, and a second position, at which first display area 
Wherein first edge of the third body is movably coupled to the second edge of the second body such that the third body is movable between a third position, at which the third display area of the foldable display and the second display area of the foldable display face a substantially same direction, and fourth position, at which the third display area and the second display area face substantially opposite directions and the second side of the second body and the second side of the third body face each other, (Para 120-136. Fig. 4A shows the third body which is the right display and center display face same direction, and 7A1-7A2 shows right display and center display face opposite direction, and the second sides of the two bodies face each other.  The edges are movable coupled as the bodies are movably coupled)
wherein the second body includes a support part on a center of the second side of the second body, and wherein when the first body is at the second position and the third body is at the fourth position;  (Para 120-136. Fig. 7A shows the second edge of the first body and the second edge of the third body are coupled as they are connected.  The support port is just the backside of the second body)
the second side of the first body contacts the second side of the second body, and the second side of the first body contacts the second side of the second body and 
However Matsumoto does not teach (i) the second side of the third body contacts the second side of the second body such that the second side of the first body and the second side of the third body are disposed along substantially a same plane and the second side of the third body is coupled to the second side of the second body, a width of the second body is substantially equal to a sum of a width of the first body and a width of the third body.
(ii) a magnet of the second body couples the first body and the first body to the second body.
However, regarding to the aforementioned feature (i),
However Chan first body and second body each is equal to a width of approximately half of the width of the second body. (Para 26, 30. Abstract Figs. 12-13. This means each surface can be a display)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Matsumoto with Chan to teach the second side of the third body contacts the second side of the second body such that the second side of the first body and the second side of the third body are disposed along substantially a same plane and the second side of the third body is coupled to the second side of the second body, a width of the second body is substantially equal to a 
However, regarding to the aforementioned feature (ii),	
However Huitema teaches use of magnetic structure for coupling two edges. (Fig 14A and 14B. Para 169)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Matsumoto and Chan with Huitema to teach a magnet of the second body couples the first body and the first body to the second body to make it more securely coupled and make it easier for the user to hold the devices in various different position depending on user requirement.

Regarding claim 3, Matsumoto, Chan and Huitema already teach the electronic device of claim 1, 	
and Matsumoto further teaches wherein the first and third bodies rotate in a direction opposite to an output direction of the foldable display. (Figs. 3A1-3F2 shows the rotational movement of the first body L and third body R. Para 86-119)

Regarding claim 4, Matsumoto, Chan and Huitema already teach the electronic device of claim 3, 	
and Matsumoto and Chan in combination further teaches wherein the first and third bodies are rotatable to make contact with a rear side of the electronic device. 

Regarding claim 5, Matsumoto, Chan and Huitema already teach the electronic device of claim 4, 
And Matsumoto and Chan in combination further teach wherein there is the second edge of the first body and the second edge of the third body are coupled. (see rejection for claim 1. )
	However Matsumoto and Chan do not teach wherein the second edge of first body and the second edge of the third body each include coupling structure configured to coupled the first body to the third body.
However Huitema teaches use of magnetic structure for coupling two edges. (Fig 14A and 14B. Para 169)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Matsumoto and Chan with Huitema to teach wherein the second edge of first body and the second edge of the third body each include coupling structure configured to coupled the first body to the third body to make it even more securely coupled and make it easier for the user to hold the devices in various different position depending on user requirement.

Regarding claim 6, see rejection for claim 5.


and Matsumoto further teaches wherein the respective first and third bodies include coupling structures configured to couple the first and third bodies to the second body. (Fig. 4A. Para 120-152)

Regarding claim 8, Matsumoto, Chan and Huitema already teach the electronic device of claim 1, 	
and Matsumoto further teaches wherein a first region between the first display area and the second display area is implemented in a flexible form, and a second region between the second display area and the third display area is implemented in a flexible form (Para 15, 41-80.  Fig. 1B1 shows L, C, R display.)

Regarding claim 9, Matsumoto, Chan and Huitema already teach the electronic device of claim 1, 		
and Matsumoto further teaches wherein the second display area is implemented in a semi-flexible form. (Para 41-80.  Fig. 1B1 shows L, C, R display.)

Regarding claim 10, Matsumoto, Chan and Huitema n already teach the electronic device of claim 9, 	
and Matsumoto further teaches wherein the first and third bodies include coupling structures configured to couple the second edges of the respective first and third bodies perpendicular to each other.  (Fig. 3F1, 5A-7C1 shows the first and third 
However Matsumoto and Chan do not teach wherein the first and third bodies include coupling structures configured to couple the second edges of the respective first and third bodies perpendicular to each other. 
However Huitema teaches whole surface flexibility of the display. (Fig. 2D. Para 68-70)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Matsumoto and Chan with Huitema to teach wherein the first and third bodies include coupling structures configured to couple the second edges of the respective first and third bodies perpendicular to each other as the center display can be bent to couple the second edges of the respective first and third bodies perpendicular to each other which would offer another configuration to arrange the display structure as taught by Matsumoto with the flexible display configuration of Huitema.

Regarding claim 11, Matsumoto, Chan and Huitema already teach the electronic device of claim 9, 	
and Matsumoto further teaches wherein the first and third bodies include coupling structures configured to couple the first and third bodies in parallel to each other. (Figs. 5A-6D. Para 138-152.  Para 41-80.  Fig. 1B1 shows L, C, R display.)


and Matsumoto further teaches wherein the first display area and the third display area are implemented in rigid form. (Figs. 5A-6D. Para 138-152. Para 41-80.  Fig. 1B1 shows L, C, R display.)

Regarding claim 13, Matsumoto, Chan and Huitema already teach the electronic device of claim 1, 	
and Matsumoto further teaches wherein the first body has a side surface that is adjacent to the second body and that is curved outwards toward the second body, and wherein the third body has a side surface that is adjacent to the second body and that is curved outwards toward the second body. (Figs. 5A-6D. Para 138-152. Para 41-80.  Fig. 5D shows the hinges 211 and 212 which is part of the first and third body that has a curved side surface)

Regarding claim 14, refer to the rejection for claim 1 as rejection already shows that the first and display being folded back with edges coupled to each other with the two bodies being the same size.

Regarding claim 15, Matsumoto, Chan and Huitema already teach the electronic device of claim 14, 
And Matsumoto further teaches wherein the support part extends from a region corresponding to a center of the foldable display so as to be perpendicular to a direction 

Regarding claim 16, Matsumoto, Chan and Huitema already teach the electronic device of claim 1, 	
and Matsumoto further teaches wherein the first and second bodies include first fixing parts attached to surfaces of the first and second bodies on which the foldable display is mounted, and wherein the second and third bodies include second fixing parts attached to surfaces of the second and third bodies on which the foldable display is mounted.  (Fig. 4A-6D. connections 211 and 212. Para 128-130)

Regarding claim 18, Matsumoto, Chan and Huitema already teach the electronic device of claim 1, 	
and Matsumoto further teaches wherein the display outputs integrated contents as a whole when the first body is at the first position and the third body is at the third position. (Para 41.  Para 86-102)

Regarding claim 19, Matsumoto, Chan and Huitema already teach the electronic device of claim 1, 	
and Matsumoto further teaches wherein the foldable display outputs contents in the second display area when the fist body is at the second position and the third body is at the fourth position. (Fig. 7A1-7A2. Para 153)


Regarding claim 21, please refer to the rejection for claim 1 and 5 in combination as the claims in combination can be used to reject claim 21.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 20150009128 A1), in view of Chan (US 20060168864 A1), in view of Huitema et al. (US 20160014919 A1), further in view of Yamazaki (US 20150261257 A1).
Regarding claim 2, Matsumoto, Chan and Huitema already teach the electronic device of claim 1, 	
However Matsumoto, Chan and Huitema do not teach wherein the first and third bodies have a first thickness, and wherein the second body has a second thickness less than the first thickness.
However Yamazaki teaches thickness body houses battery and other circuit parts of a device. (Fig. 8A. Para 208)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Matsumoto, Chan and Huitema with Yamazaki to teach wherein the first and third bodies have a first thickness, and wherein the second body has a second thickness less than the first thickness in order to make .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 20150009128 A1), in view of Chan (US 20060168864 A1), in view of Huitema et al. (US 20160014919 A1), further in view of Lucero et al. (US 20120206319 A1).
Regarding claim 17, Matsumoto, Chan and Huitema already teach the electronic device of claim 1, 	
and Matsumoto further teaches wherein the display outputs a first part of a keyboard, which is configured to receive a user input, in the first display area,  (Fig. 5A. Para 138-140)
However Matsumoto, Chan and Huitema do not teach the foldable display outputs a second part of the keyboard in third display area.
However Lucero teaches when two display are joined to render a joined interface. (Para 52. Figs. 2H and 2I.  In this case, the displays on the first and second bodies are considered joined).
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Matsumoto, Chan and Huitema with Lucero to teach the display outputs a second part of the keyboard in a region of the display that is mounted on the third body in order to utilize all the display areas that is shown to the user which would benefit the user when viewing the screen.


Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. 
On pages 14-15, applicant alleged that “Support for the above-identified amendment can be found in the Specification as filed, such as in paragraph [0083], Claim 1, as amended, renders the rejection moot because none of the cited references disclose the aforementioned, emphasized features of Claim 1. In the rejection of Claim 7, the Office Action asserts that FIG. 4A and para. [0120]-[0152] of Matsumoto discloses a device having a housing L (alleged first body) and a housing R (alleged third body) that can each be coupled to a housing C (alleged second body). Office Action, pp. 6-7. FIG. 7A2 of Matsumoto, illustrating the device in a tri-folded position, is reproduced below.
Matsumoto discloses that a senor 123 of body C discerns approaching signs 129 of bodies L and R. See, Matsumoto, paras. [0127]-[0129]. Matsumoto does not teach or suggest that bodies L and R can be coupled to body C. Further, Matsumoto does not teach or suggest that both body L and body R are coupled to the bottom surface of the body C in the tri-folded position. In the tri-folded position, Matsumoto merely illustrates that one of body L and body R is adjacent to the body C.
Chan is merely cited by the Examiner as allegedly disclosing first and third bodies being folded along a substantially same plane in a tri-folded position and does not cure the noted deficiencies of Matsumoto.
Accordingly, Matsumoto in view of Chan does not teach or suggest “the second side of the first body contacts the second side of the second body and is coupled to the 
Yamazaki, Huitema, and Lucero do not cure the noted deficiencies of Matsumoto and Chan. For at least these reasons, Claim 1 and its dependent claims are allowable. For one or more of these reasons, Claims 20 and 21 are allowable. Accordingly, the Applicant respectfully requests that the § 103 rejection be withdrawn and all pending claims be allowed.”
Examiner finds the argument not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Yamazaki already teaches three bodies with two bodies able to be folded back with their display facing down while the display the middle body facing up as shown in paragraph 120-136 and Figs 7A,then Cahn is brought in to show that the two bodies are of the same width and the combined width being equal to the width of the second bodies as shown in para 26, 30. Abstract Figs. 12-13, therefore when the displays of the two bodies are folded back, their edges would contact either other and their backs being on the back of the second body. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HANG LIN/Primary Examiner, Art Unit 2626